SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

989
KA 08-02485
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, AND LINDLEY, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

STEVEN L. COTTON, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (TIMOTHY S. DAVIS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (MATTHEW DUNHAM OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Frank P.
Geraci, Jr., J.), rendered October 8, 2008. The judgment convicted
defendant, upon a jury verdict, of criminal possession of a weapon in
the third degree and failing to signal.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of criminal possession of a weapon in the third
degree (Penal Law § 265.02 [1]) and failing to signal (Vehicle and
Traffic Law § 1163 [b]). Defendant’s challenge to the legal
sufficiency of the evidence is unpreserved for our review because “his
motion for a trial order of dismissal was not specifically directed at
the grounds advanced on appeal” (People v Wright, 107 AD3d 1398, 1401;
see People v Gray, 86 NY2d 10, 19). Further, defendant’s posttrial
motion pursuant to CPL 330.30 was insufficient to preserve for our
review that contention (see People v Jones, 85 AD3d 1667, 1668, lv
denied 19 NY3d 974), and we decline to exercise our power to review it
as a matter of discretion in the interest of justice (see CPL 470.15
[6] [a]).




Entered:   September 27, 2013                      Frances E. Cafarell
                                                   Clerk of the Court